Citation Nr: 0901315	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for heart disease 
manifested by a heart murmur.  

4. Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1954 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The claims of service connection for bilateral hearing loss, 
tinnitus, and heart disease manifested by a heart murmur are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Plantar fasciitis is not currently shown.  


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2006 and later in 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, as the claim of service connection for plantar 
fasciitis is denied, no effective date or disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA and private records.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on a claim.  On the claim of service connection, a VA 
examination is not required in the absence of competent 
evidence of a current diagnosed disability or recurrent 
symptoms of a disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for plantar fasciitis.  Therefore on 
the basis of the service treatment records, plantar fasciitis 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

After service, there is no evidence of plantar fasciitis.  In 
the absence of evidence of current plantar fasciitis, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

To the extent that the veteran declares that he has plantar 
fasciitis related to service, plantar fasciitis is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has plantar fasciitis related 
to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence that the veteran has plantar fasciitis, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

ORDER

Service connection for plantar fasciitis is denied.  
REMAND

On the claims of service connection for hearing loss and 
tinnitus, the DD 214 shows that the veteran worked in the 
field of aircraft maintenance.  The service treatment records 
show that on an annual flying examination in January 1966 
audiometric testing revealed a decibel threshold of 20 in the 
right ear and 25 in the left ear at 6000 Hertz.  On 
retirement examination in 1974, audiometric testing revealed 
a decibel threshold of 35 in the right ear and 30 in the left 
ear at 6000 Hertz.  After service, a private audiology 
examination in April 2005 revealed hearing loss in the left 
ear.  A VA examination and medical opinion is necessary to 
decide the claims. 

On the claim of service connection for heart disease 
manifested by a heart murmur, the service treatment records 
show that an EKG in January 1956 revealed an atypical left 
bundle branch block and in February 1964, in January 1965 65, 
and in January 1966, after EKGs the impression was Wolff-
Parkinson-White syndrome.  On retirement examination in 1974, 
an EKG was normal and there was no indication of heart 
disease.  After service, an EKG by VA in August 1974 showed 
sinus bradycardia and left ventricular hypertrophy by voltage 
criteria.  Private medical records in March 2006 documented 
bradycardia by EKG and in June 2006 during hospitalization 
for prostate surgery.  A VA examination and medical opinion 
is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA audiology 
examination to determine whether the 
veteran has hearing loss and tinnitus and, 
if so, it is at least as likely as not 
that the either hearing loss or tinnitus 
or both are attributable to noise exposure 
during service as the veteran worked 
around aircraft for most of his career in 
the U. S. Air Force.  The claims folder 
must be made available to the examiner for 
review.  

The examiner is asked to comment on the 
clinical significance, that is, whether 
there was the onset of hearing loss as 
evidenced by audiometric testing in 
January 1966 of a decibel threshold of 20 
in the right ear and 25 in the left ear at 
6000 Hertz before the conversion to the 
ISO standard and on retirement examination 
in 1974 of a decibel threshold of 35 in 
the right ear and 30 in the left ear at 
6000 Hertz. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. Afford the veteran a VA examination by 
cardiologist to determine whether the 
veteran has heart disease and, if so,  
whether it is at least as likely as not 
that the current heart disease had onset 
in service.  The claims folder must be 
made available to the examiner for review.

The examiner is asked to comment on the 
following: 

a.). Is Wolff-Parkinson-White 
syndrome a congenital condition?  

b). If Wolff-Parkinson-White syndrome 
is a congenital condition, did the 
pre-existing syndrome increase in 
severity during service beyond the 
natural progress of the condition as 
contrasted to a temporary worsening 
of symptoms? 

c). If Wolff-Parkinson-White syndrome 
is not a congenital syndrome is it at 
least as likely as not that any 
current heart disability is related 
to the Wolff-Parkinson-White syndrome 
documented in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


